Case 1:21-cv-00127-TSE-JFA Document 16 Filed 06/03/21 Page 1 of 6 PageID# 78




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

Walter Stinnett, Jr.,                             )
      Petitioner,                                 )
                                                  )
v.                                                )                  1:21cv127 (TSE/JFA)
                                                  )
Harold Clarke,                                    )
      Respondent.                                 )

                                  MEMORANDUM OPINION

       Walter Stinnett, Jr. (“Stinnett” or “petitioner”), a Virginia inmate proceeding pro se, has

filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 challenging the

constitutionality of his October 16, 2019 convictions in the Circuit Court of the City of

Chesapeake, Virginia for driving as a habitual offender, second or subsequent offense, and

misdemeanor possession of marijuana. Respondent has filed a Motion to Dismiss, with a

supporting brief and exhibits. [Dkt. Nos. 10-12]. Stinnett has been notified of the opportunity to

file responsive materials pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975) [Dkt.

No. 13], and he has not responded. Accordingly, this matter is now ripe for disposition. A review

of the record in this matter establishes that the respondent’s Motion to Dismiss must be granted,

and the petition will be dismissed with prejudice.

                                      I. Procedural History

       Stinnett is currently confined pursuant to a final order of the City of Chesapeake Circuit

Court dated October 16, 2019. Stinnett was convicted, on his pleas of guilty and no contest, of

driving as a habitual offender, second or subsequent offense, and misdemeanor possession of

marijuana. Commonwealth v. Stinnett, Case Nos. CR18-866-00 and -01 (R. at 152-54).The

circuit court sentenced Stinnett to five years and six months of in prison, with three years and

seven months suspended, for an active sentence of one year and eleven months. (Id.). Stinnett did
Case 1:21-cv-00127-TSE-JFA Document 16 Filed 06/03/21 Page 2 of 6 PageID# 79




not file a notice of appeal in the circuit court or a petition for appeal in the Court of Appeals of

Virginia or the Virginia Supreme Court.

       On April 6, 2020, Stinnett filed a timely petition for writ of habeas corpus in the Supreme

Court of Virginia, Stinnett v. Clarke, Record No. 200481 (“VSCT R. at __”) raising the

following allegations:

       (a) Probable Cause: I didn’t get a ticket for initial stop. Va. Code § 19.2-59.
       (b) Due Process: 4th, 5th, 6th Amendments of Organic Constitution.
       (c) No valid contract: UCC -8.1-103, 8.10-203, 8.01-30.8 per HJR of 192 of 1933.

(VSCT R. at 14). In addition, Stinnett alleged his attorney was ineffective for not filing a

discovery motion in general district court to obtain the video recording of the traffic stop that led

to Stinnett’s arrest. He argued that had counsel obtained the video, and proceeded with the

preliminary hearing, his charges would have been dismissed. (Id. at 17-18).

       The Supreme Court of Virginia dismissed the habeas petition on December 9, 2020

finding that claims (a) through (c) were barred from review in habeas because those claims were

“non-jurisdictional issues [that] could have been raised at trial and on direct appeal and, thus,

[were] not cognizable in a petition for a writ habeas.” (Id. at 227, citing Slayton v. Parrigan, 215

Va. 27, 29 (1974)). The Supreme Court of Virginia dismissed the ineffective assistance claim

finding that counsel had obtained copies of several videos through discovery that depicted the

traffic stop and that after reviewing the videos “counsel determined that they supported the

officer’s articulated reasons for the traffic stop.” (VSCT R. at 227). The court then found that the

petitioner had failed to establish a valid claim of ineffective assistance of counsel under Hill v.

Lockhart, 474 U.S. 52, 59 (1985) and dismissed the claim. (Id. at 228).




                                                      2
Case 1:21-cv-00127-TSE-JFA Document 16 Filed 06/03/21 Page 3 of 6 PageID# 80




                              II. Exhaustion and Procedural Default

       On February 4, 2021, Stinnett filed his federal petition for writ of habeas corpus, which

raises the following claim:

       Ground 1: “Jurisdiction, injured party, no valid contract, no probable cause, no initial
       ticket for purpose of the stop.” [Dkt. No. 1 at 5].

Respondent admits that the petition was timely filed and that “Stinnett presented all of the claims

encompassed by Ground 1 to the Supreme Court of Virginia in his state habeas petition” as state

habeas claims (a), (b), and (c), and has therefore exhausted his claim “for purposes of federal

habeas review.” [Dkt. No. 12, ⁋ 7].

       Although exhausted, Stinnett’s federal claim is barred from federal habeas review

because the Supreme Court of Virginia found the components of his federal claim were defaulted

under the rule of Slayton v. Parrigan. “A federal habeas court may not review a claim when a

state court has declined to consider its merits on the basis of an independent and adequate state

procedural rule.” Bacon v. Lee, 225 F.3d 470, 476 (4th Cir. 2000) (citing Coleman v. Thompson,

501 U.S. 722, 731-32 (1991)); Breard v. Pruett, 134 F.3d 615, 619 (4th Cir. 1998) (dismissal of a

claim on procedural grounds in state court precludes federal review of the claim). “The Fourth

Circuit has repeatedly recognized that the procedural default rule set forth in Parrigan constitutes

an adequate and independent state law ground for decision.” Fisher v. Angelone, 163 F.3d 835,

844 (4th Cir. 1998) (quoting Mu’min v. Pruett, 125 F.3d 192, 196 (4th Cir. 1997)); see Vinson v.

True, 436 F.3d 412, 417 (4th Cir. 2005) (Slayton v. Parrigan is a procedural bar that “constitutes

an adequate and independent state law ground for default” and precludes federal habeas review

of the merits of the claim) (citing Wright v. Angelone, 151 F.3d 151, 159-60 (4th Cir. 1998)).

The dismissal of the state claims pursuant to the rule of Slayton v. Parrigan precludes federal



                                                     3
Case 1:21-cv-00127-TSE-JFA Document 16 Filed 06/03/21 Page 4 of 6 PageID# 81




review of Stinnett’s federal claim unless he “can demonstrate cause for the default and actual

prejudice as a result of the alleged violation of federal law” or a fundamental miscarriage of

justice. Vinson, 436 F.3d at 417.

       Whether a petitioner has established cause “ordinarily turn[s] on whether the prisoner can

show that some objective factor external to the defense impeded [his] efforts to comply with the

State’s procedural rule.” Murray v. Carrier, 477 U.S. 478, 488 (1986). Cause refers to “some

objective factor external to the defense” that impeded compliance with the State’s procedural

rule. Strickler v. Greene, 527 U.S. 263, 283 n.24 (1999) (citation omitted). Factors that may

constitute “cause” include: (1) “interference by officials that makes compliance with the State’s

procedural rule impracticable;” (2) “a showing that the factual or legal basis for a claim was not

reasonably available to counsel;” (3) novelty of the claim; and (4) constitutionally ineffective

assistance of counsel. Wright, 151 F.3d at 160 n.5 (quoting McCleskey v. Zant, 499 U.S. 467,

493-94 (1991)). In addition, an absence of due diligence by the petitioner will defeat an assertion

of cause. See Hoke v. Netherland, 92 F.3d 1350, 1354 n.1 (4th Cir. 1996).

       Here, Stinnett pleaded guilty and no contest to his charges and agreed to a stipulation of

facts that summarized the prosecution’s evidence. (R. at 74-75; 160). The stipulation established

that on January 31, 2018, Stinnett was stopped for a traffic infraction in the City of Chesapeake

and when asked for his license, Stinnett told the officer “that he did not have a license and that it

was suspended.” (R. at 74). The DMV abstract indicated that Stinnett had been convicted of

driving after having been declared a habitual offender on five prior occasions in Virginia. (Id.).

The stipulation also established that Stinnett had possessed a bag of marijuana that a second

officer had found on the ground next to Stinnett after Stinnett had exited the vehicle. (Id.).

Stinnett admitted to the second officer that he had been concealing the marijuana in his shirt

                                                      4
Case 1:21-cv-00127-TSE-JFA Document 16 Filed 06/03/21 Page 5 of 6 PageID# 82




pocket prior to discarding it. (Id.). Stinnett has not argued cause to excuse his default, and none

is apparent from the record.

       Further, Stinnett’s “pro se status and his ignorance of Virginia law do not constitute cause

sufficient to excuse his default.” Wilson v. Lee, No. 3:02CV551, 2003 U.S. Dist. LEXIS 29320,

*4 (E.D. Va. Apr. 4, 2003) (citations omitted); see Dellinger v. Bowen, 301 F.3d 758, 766 (7th

Cir. 2002) (“youth and lack of education do not constitute the type of external impediment

sufficient to excuse a procedural default”); Washington v. James, 996 F.2d 1442, 1447 (2d Cir.

1993) (ignorance or inadvertence do not constitute cause to excuse a procedural default);

Henderson v. Cohn, 919 F.2d 1270, 1272 (7th Cir. 1990) (“illiteracy does not constitute cause for

a procedural default”) (collecting cases); Hughes v. Idaho State Bd. of Corrections, 800 F.2d

905, 909 (9th Cir. 1986 (illiteracy does not constitute cause); Baugh v. Lane, 722 F. Supp. 525,

531, (C.D. Ill. 1989) (“pro se status and ignorance of the law” are “insufficient to establish

cause.”) (collecting cases); see also United States v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004) (pro

se petitioner’s ignorance and misconceptions about the operation of the statute of limitations do

not justify equitable tolling because they are not extraordinary circumstances beyond his

control). Because Stinnett cannot establish cause to excuse his default, there is no need to reach

the issue of prejudice. See Kornahrens v. Evatt, 66 F.3d 1350, 1359 (4th Cir. 1995).

       Stinnett has also not argued that failure to consider his claim will result in a fundamental

miscarriage of justice because he is actually innocent of the crimes for which he has been

convicted. Proof of a fundamental miscarriage of justice requires “a constitutional violation

[that] has probably resulted in the conviction of one who is ‘actually innocent’ of the substantive

offense.” Richmond v. Polk, 375 F.3d 309, 323 (4th Cir. 2004) (citation and internal quotation

marks omitted). In McQuiggin v. Perkins, 569 U.S. 383 (2013), the Supreme Court held that a

                                                     5
Case 1:21-cv-00127-TSE-JFA Document 16 Filed 06/03/21 Page 6 of 6 PageID# 83
